Citation Nr: 1752856	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-25 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 60 percent for right pleural effusion with residual pleural adhesion.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1962 to February 1965, and from March 1965 to December 1982.  

This matter comes before the Board of Veterans' Appeals on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which increased the Veteran's rating for a right lung condition from 10 percent to 30 percent for the appeal period.  In an August 2013 decision, the RO increased the disability rating of the Veteran's right lung condition to 60 percent for the appeal period.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in August 2016.  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

The Veteran contends that his right pleural effusion with residual pleural adhesion is warrants a higher disability rating than currently assigned.  

At the December 2009 VA pulmonary examination, the Veteran exhibited FEV-1 of 46 percent predicted and FVC of 63 percent predicted.  

The March 15, 2011 VA pulmonary examination report shows some testing but it was not completed.  The examiner noted, "unable to perform PFTs for valid results."  Subsequently, the RO stated that examination could not be considered.  

In a March 7, 2013, a preliminary report showed the Veteran's lung condition has been manifested by pulmonary function tests (PFTs) showing forced expiratory volume in one second (FEV-1) of 33 percent of predicted value.  The report is not signed and it is unclear if the examination was completed.  

The Veteran explained in his August 2016 hearing that the August 2013 statement of the case indicated that the March 2011 examination was unusable, but the Veteran claimed he had completed the examination.  

Thus it appears that the most recent completed VA pulmonary examination for the Veteran was in December 2009.  While mere passage of time, alone, since an otherwise adequate examination, does not obligate VA to have the Veteran reexamined simply as a matter of course, in the present case a new examination is warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  It is clear that the Veteran's right lung disorder has increased in severity evidenced by the fact that the RO has changed the rating twice during the appeal period from 10 percent to 30 percent, and then from 30 percent to 60 percent.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent treatment records, VA or otherwise, which have not been associated with the claims file.  

2.  Schedule the Veteran for a VA pulmonary examination to determine the current severity of his service-connected right lung condition, by an appropriate medical professional.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  All appropriate tests and studies shall be conducted.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his disabilities.  

The examiner is specifically requested to discuss the findings on the examinations dated March 15, 2011, and March 7, 2013, and inform the Board if these examinations were completed and if the findings are indicative of the level of the Veteran's right lung disability at the time of those examinations.  

3.  Thereafter, readjudicate the right pleural effusion with residual pleural adhesion increased rating claim remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


